DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 and 8/9/2018 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8, 10 and 13 recite various broad ranges, preferred narrower ranges, more narrowed preferred ranges making the range indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). For example claim 4:  60-99.95 wt.%, preferably 63 to 99.95 wt.%, more preferably 65-99.95 wt.%, even more preferably 75 to 99.95 wt.%....etc. The claim(s) 
Claim Interpretation and Introduction
Any and all claim interpretations set forth in the rejections to section 112 above are expressly incorporated into each and every rejection below as though fully set forth therein.
Any and all claim interpretations/introductory matter set forth in this section is expressly incorporated into each and every rejection below as though fully set forth therein (i.e. should overlapping ranges be claim, intended use, optional components, etc. as noted in the below rejections).
To the extent overlapping ranges are claimed and not expressly taught by the below prior art the examiner notes:  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
To the extent properties including but not limited to cloud point are claimed the examiner notes the prior art teaches the claimed composition and claimed copolymer with monomers which meet and/or overlap the claimed ranges as such they will necessarily possess the claimed performance – Esp. where the composition properties also possess the claimed properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claimed ranges which recite “up to” include zero.  The term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974)MPEP 2173.05 (c).
Optional components are not required.   Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).
Claim 1 recites a copolymer “obtainable” by copolymerizing at least….  And claim 9 recites “wherein the copolymer is produced from…” These limitations are product by process limitations.  The examiner notes that a compound defined in claim 2 which depends from claim 1 and which comprises an isobornyl methacrylate unit will meet the product by process limitations as well as other products of bicyclic methacrylate esters.  A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper. Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967).   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hess et al (US 2011/0192076)
Regarding Claims 1-14:
Hess et al (US 2011/0192076) discloses a fuel oil composition comprising a biodiesel fuel comprising a polyalkyl methacrylate polymer (Abstract) affording improved filterability [0001] excellent cold flow properties [0024] 
The fuel includes diesel fuel (meeting the limitation for a liquid base fuel of claim 1 et seq.) of mineral original such as gas oil or diesel oil, middle distillate [0100-0102] (meeting the limitations of claim 12) the composition comprises at least 70 wt. % fuel oil (See reference claim 15) or at least 98 wt.% fuel such as diesel and biodiesel [0107] 
or 0 to 100 % by weight of ethylenically unsaturated esters of formula II including bornyl methacrylate [0056-0058] (thereby rendering obvious with overlapping range of monomer the instantly claimed copolymer) and 0 to 100 % monomers of ethylenically unsaturated ester such as hexadecyl methacrylate, cyclo alkyl methacrylate [0060] The monomers may be copolymerized [0064] 
The polymer comprises ester monomers including acrylate and alkyl acrylates [0047-0056] the polymer my comprises 0-100% or 5-98 % or 20-90% or 30-60 wt.% of an ethylinically unsaturated ester of formula II which includes bornyl methacrylate [0056-0058](meeting the limitation for one or more bicyclic meth acrylate esters and for formula (I) of claim 2 and for copolymer produced from isobornyl methacrylate of claim 9)  the polymer may includes vinyl monomers aromatic groups such as styrene including  [0067] (meeting the limitation for copolymer produced from styrene of claim 9)

    PNG
    media_image1.png
    246
    396
    media_image1.png
    Greyscale

The composition comprises 0.15 to 1.0 wt. % additive for improving filterability (See claim 25 of reference) (overlapping the range of instant claim 13)
The polymers may be random copolymers [00800]
number average molecular weight Mn of from 750-100000g/mol and poly dispersity of Mw/Mn from 1 to 8. (overlapping the range of claim 11) 
The composition may further comprise additives to achieve specific solutions to problems such as dispersants for polar substances, demulsifiers, defoamers, lubricity additives, antioxidants, cetane number improvers, detergents, dyes, corrosion inhibitors and or odorants [0092] (meeting the limitation of claim 14 for an additive package) 
The composition is added to fuel (See claims 26-27 of reference and [0116] meeting the limitations of claims 14 for blending with fuel)
The fuel composition have outstanding low temperature properties such as pour point of less than or equal to -12° C, cloud point of less than or equal to 0-12 °C [0105-0106] (the overall cloud point and pour point of the composition thereby rendering obvious to one of ordinary skill in the art at the time of filing the invention that the copolymer cloud point will meet and/or overlap the limitations of claim 10 for a copolymer having a cloud point in fuel of 12.5° C or lower or 0°C or lower)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-16 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending allowed but not yet issued 15,575,835 claims 1 and 6-16 like the instant application claim a fuel composition with a copolymer having the instantly claimed monomers (i.e. isobornyl methacrylate and styrene) in ranges which overlap the instantly claimed monomer ranges in a base fuel having an overlapping weight average molecular weight the fuel being a diesel fuel and the additive blended in the fuel in a range which overlaps the instantly claimed ranges. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-16 of copending Application No. 15,575,835 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending allowed but not yet issued 16794507 claims 10-27 like the instant application claim a fuel composition with a copolymer having the instantly claimed monomers (i.e. isobornyl methacrylate and styrene) in ranges which overlap the instantly claimed monomer ranges in a base fuel having an overlapping weight average molecular weight the fuel being a diesel fuel and the additive blended in the fuel in a range which overlaps the instantly claimed ranges. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-12, 14-16 and 20-25 of copending Application No. 15/572310  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending and allowed but not yet issued application 15/572310 claims 1-3, 5-12, 14-16 and 20-25 claims a copolymer which meets and overlaps the instantly claimed copolymer monomers and ranges of monomer in a diesel fuel possessing the claimed cloud point in overlapping ranges added/dissolved into a fuel.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-17  of copending Application No. 15/575821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending application 15/575821 having at least one of the same inventors/assignees of the instant application claims 1, 3-4 and 6-17 like the instant application claims a fuel with a copolymer formed with monomers of bicyclic methacrylate ester and a vinyl aromatic monomer (i.e. styrene) in overlapping monomer ranges having formula (I) monomer with overlapping weigh average molecular weight, blended in a diesel fuel in an overlapping amount/range. 


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. (US 10,472,442) Although the claims at issue are not identical, they are not patentably distinct from each other because:
(US 10,472,442) Claims 1-15 having common inventors with the instant application claims the instant copolymer having cyclic methacrylate ester and styrene monomers in the same and over overlapping ranges of monomers in a diesel fuel possessing the same cloud point properties where said polymer is added and/mixed into a fuel 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10,793,656). Although the claims at issue are not identical, they are not patentably distinct from each other because:

(US 10,793,656) claims 1-20 having common inventors with the instant application claims an additive package for diesel fuel and making said fuel comprising the instantly claimed bicyclic methacrylate co polymer having aromatic vinyl monomer (i.e. styrene) and the claimed formula (1) bicyclic methacrylate ester monomer with overlapping monomer units and weight averaged molecular weight having eh same or overlapping monomers
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action.  For example: 
Scanlon et al (US 2009/0151235) teaching an alkyl methacrylate copolymer biodiesel cold flow improver having isobornyl methacrylate monomers [0037] 
Henry (US 4,985,160) discloses polymer which stabilize distillate fuel (Abstract) the polymer is a basic amine containing copolymer (C1 L48-55) having monomeric units from ethylenically unsaturated monomers from 10- 100% of the monomer units and a basic amine group of 0.5 to 50 wt.% of the copolymer (C1 L55-65) the ethylenically unsaturated monomers include methacrylate and isobornyl methacrylate and styrene (C3 L35-55)  The polymer is mixed with fuel and additional additives such as cetane improvers  (C L50-65 – cetane improvers are used in diesel fuel thereby rendering obvious diesel fuel) 
Haigh et al (US 4,529,656) discloses a resinous polymer particles prepared using isobornyl methacrylate as a major monomer (Abstract) for use in fuels such as diesel fuel (C2 L47-60 and C1 L40) having a glass transition temperature of 27C or in excess of 30C (C2 L40-48) comonomers include alkyl styrene (C2 L60-C3L10) 
Kornfield et al (US 2014/0259887) discloses a polymer composition which may be used in fuel compositions [0195] the polymer is a copolymer having a weight average molecular weight of 2,000,000g/mol or less such as 100,000 to 1,000,000 g/mol [0081] the homopolymer units include isobornyl methacrylate and styrene (Table 5) 
“Preparation of Polymer Microspheres in Supercritcal carbon dioxide and their evaluation as cold flow improvers in Diesel” Donghui Zhang, Leyu Cui Xinagpan Wei, Shubiao Zhang, Journal of Applied Polymer Science Vol 117, 2749-2753 (2010) teaching styrene methacrylic acid copolymer as cold flow improver in diesel.
“Preparation of Poly(styrene-co-isobornyl methacrylate) Beads having Controlled Glass Transition Temperature by Suspension Polymerization Bing Zhang, Yuhong Ma Dong Chen Jingnan Xu and Wanti Yang J Appl. Polym Science (2013) 113-120) teaching an isobornyl methacrylate random copolymer bead with styrene.  See Scheme 2 P114  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAMELA H WEISS/Primary Examiner, Art Unit 1796